 





Adamis Pharmaceuticals Corporation 8K [admp-8k_032614.htm]

Exhibit 10.1

 

AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

This Amendment to Convertible Promissory Note (this “Amendment”) is dated as of
March 26, 2014 and is entered into by and between Adamis Pharmaceuticals
Corporation, a Delaware corporation (the “Company”) and Robert Noel Robinson
(the “Lender”).

1.                  Background. The Company and Lender have previously entered
into a Convertible Promissory Note December 31, 2012, and a Consent, Waiver and
Amendment Regarding Convertible Promissory Note (such note, as amended, referred
to as the “Note”). The Company and Lender desire to amend the Note in the manner
set forth below. This Amendment shall be effective as of immediately before the
Maturity Date (as defined in the Note) of the Note. Capitalized terms not
defined herein will have the meanings given to those terms in the Note. The
parties hereby agree that the Note shall be amended as set forth below.

2.                  Maturity Date. The Maturity Date of the Note is hereby
amended to be June 30, 2014.

3.                  Conversion Right. The conversion price set forth in the
first sentence of Section 4 of the Note, which was proportionately adjusted as a
result of the Company’s 1-for-17 reverse stock split of its common stock
effected in December 2013, is hereby amended to be $6.00 per share, on a
post-reverse split basis.

4.                  Other Indebtedness. The Company agrees that from the date of
this Amendment as first set forth above until the Maturity Date, as long as any
unconverted portion of the Note remains outstanding the Company will not (i)
enter into any agreement, arrangement or transaction that contains any
prohibition or restriction on the Company’s payment of any principal and
interest balance of the Note on the Maturity Date, or (ii) incur any senior
secured indebtedness that results in the Note being subordinated in right of
payment to such other indebtedness.

In the event of any inconsistency between the terms of this Amendment and the
terms of the Note, the terms of this Amendment shall control. Except to the
extent expressly amended pursuant to this Amendment, the terms and provisions of
the Note, as amended, shall remain in full force and effect without
modification. This Amendment may be executed in one or more counterparts, each
of which shall be an original and all of which shall together constitute one and
the same document. This Amendment shall be governed by the laws of the State of
California, notwithstanding its conflict of laws provisions.



[SIGNATURE PAGE TO FOLLOW]

1

 

IN WITNESS WHEREOF, the parties have executed this Amendment to Convertible
Promissory Note as of the date first above written.

  

 



LENDER:         By:

/s/ Robert Noel Robinson

  Name: Robert Noel Robinson  



 

 

 



ADAMIS PHARMACEUTICALS CORPORATION:       By:

/s/ Dennis J. Carlo

  Name: Dennis J. Carlo   Its: Chief Executive Officer  



 

 

 

 

 

 

[SIGNATURE PAGE TO
AMENDMENT TO CONVERTIBLE PROMISSORY NOTE]

 